Case 1:20-cv-03761-RBJ Document 19 Filed 02/09/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-3761-RBJ

ESTIFANOS DANIEL OGBASELASSIE,

       Petitioner,

v.

WILLIAM BARR, U.S. Attorney General,
JOHN FABBRICATORE, ICE Denver Field Office Director,
CHAD WOLF, Secretary of D.H.S.,
JOHNNY CHOATE, Warden,

       Respondents.


                         RESPONSE TO ORDER TO SHOW CAUSE


       The Court should dismiss as moot Petitioner’s application for a writ of habeas corpus.

       On February 2, 2021, the Court ordered Respondents to show cause why Petitioner’s

application should not be granted. ECF No. 17. Petitioner was removed from the country on

January 14, 2021. As such, his application—which challenges his allegedly indefinite detention,

ECF No. 1 at 2, 10—is moot. See Riley v. INS, 310 F.3d 1253, 1256-57 (10th Cir. 2002) (holding

that a habeas petitioner’s “release from detention moots his challenge to the legality of his

extended detention”). No exceptions to the mootness doctrine apply. See id. And Petitioner has

not advanced any argument that collateral consequences exist as a result of his detention. See

Fonge v. Comfort, 62 F. App’x 266, 268 (10th Cir. 2003) (citing Tapia Garcia v. INS, 237 F.3d

1216, 1217-18 (10th Cir. 2001), for the proposition that “deportation does not render an alien’s



                                                 1
Case 1:20-cv-03761-RBJ Document 19 Filed 02/09/21 USDC Colorado Page 2 of 3




§ 2241 petition moot if the alien alleges sufficient collateral consequences” and dismissing

appeal where pro se petitioner “failed to advance any argument regarding collateral

consequences”). The application should be dismissed.

       Respectfully submitted February 9, 2021.

                                                     JASON R. DUNN
                                                     United States Attorney

                                                     s/ Laura Ellis
                                                     Laura Ellis
                                                     Assistant United States Attorney
                                                     U.S. Attorney’s Office
                                                     1801 California Street, Suite 1600
                                                     Denver, CO 80202
                                                     Telephone: (303) 454-0100
                                                     Email: Laura.Ellis@usdoj.gov
                                                     Attorney for Respondents




                                                2
Case 1:20-cv-03761-RBJ Document 19 Filed 02/09/21 USDC Colorado Page 3 of 3




                          CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on February 9, 2021, I electronically filed the foregoing with the
Clerk of Court using the ECF system, which will send notification of such filing to the following
e-mail addresses:

       N/A

and I hereby certify that I will mail or serve the document or paper to the following non-
CM/ECF participants in the manner (mail, hand delivery, etc.) indicated:

       Estifanos D. Ogbaselassie (by mail to last known address)
       A# 097938145
       Aurora Detention Center
       3130 N. Oakland Street
       Aurora, CO 80010
       Pro Se Petitioner

                                                             s/ Laura Ellis
                                                             U.S. Attorney’s Office




                                                3
